CANWEST MEDIA INC. INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 28, 2009 AND FEBRUARY 29, 2008 (UNAUDITED) PricewaterhouseCoopers LLP Chartered Accountants One Lombard Place, Suite 2300 Winnipeg, Manitoba Canada R3B 0X6 Telephone +1 (204) 926 2400 Facsimile +1 (204) 944 1020 April 9, To the Board of Directors of Canwest Media Inc. In accordance with our engagement letter dated August 16, 2008, we have reviewed the accompanying interim consolidated balance sheets of Canwest Media Inc. (the “Company”) as at February 28, 2009 and the related interim consolidated statements of earnings (loss), comprehensive loss, retained earnings (deficit) and cash flows for the three and six month periods ended February 28, 2009 and February 29, 2008 (the “interim financial statements”).These interim financial statements are the responsibility of the Company’s management. We performed our review in accordance with Canadian generally accepted standards for a review of interim financial statements by an entity’s auditor.Such an interim review consists principally of applying analytical procedures to financial data, and making enquiries of, and having discussions with, persons responsible forfinancial and accounting matters.An interim review is substantially less in scope than an audit, whose objective is the expression of an opinion regarding the interim financial statements; accordingly, we do not express such an opinion.An interim review does not provide assurance that we would become aware of any or all significant matters that might be identified in an audit. Based on our review, we are not aware of any material modification that needs to be made for these interim consolidated financial statements to be in accordance with Canadian generally accepted accounting principles. The accompanying balance sheet as at August 31, 2008 is a reproduction of the balance sheet from the complete financial statements of the Company, as at August 31, 2008 and for the year then ended, on which we expressed an opinion without reservation in our report dated November 28, 2008. The fair reproduction of the complete balance sheet is the responsibility of management. Our responsibility is to report on the reproduction of the balance sheet. In our opinion, the accompanying balance sheet as at August 31, 2008 is appropriately reproduced. This report is solely for the use of the Board of Directors of the Company to assist it in discharging its regulatory obligation to review these interim consolidated financial statements, and should not be used for any other purpose.Any use that a third party makes of this report, or any reliance or decisions made based on it, are the responsibility of such third parties.We accept no responsibility for loss or damages, if any, suffered by any third party as a result of decisions made or actions taken based on this report. Chartered
